Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 1 of 6 PAGEID #: 2407



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

LINDA COOK, HUBERT COOK,                          :
ADAM COOK, AND BRIANNA WILLIAMS,                  :
                                                  :
               Plaintiffs,                        :       Case No. 2:18-cv-00282
                                                  :
       v.                                         :       JUDGE ALGENON L. MARBLEY
                                                  :
                                                  :       Magistrate Judge Deavers
ERIE INSURANCE COMPANY,                           :
                                                  :
               Defendant.                         :

                                         OPINION & ORDER

                                    I.      INTRODUCTION

       This matter is before the Court on Defendant’s Motion, construed either as a Motion to

Reconsider or a Motion to Certify Interlocutory Appeal. (ECF. No. 82). For the reasons set forth

below, Plaintiff’s Motion is DENIED. (Id.).

                                     II.    BACKGROUND

       This Court set out the factual history of this case in its May 5, 2020 Order and incorporates

those facts as if fully set forth herein. (ECF No. 76). There, this Court granted in part Defendant’s

summary judgment on Plaintiff’s contract claim and on the breach of the duty of good faith claims

premised on the following allegations: (1) Erie placing its interests above that of its insured by

requesting documents pursuant to a cooperation clause; (2) Erie’s failure to investigate the

underlying claim; and (3) Erie’s counterclaim filed against Plaintiffs for overpayment. (ECF No.

76). Further, this Court held in abeyance Defendant’s motion for summary judgment as to the bad

faith claim premised on Erie’s allegedly superfluous requests for documents as a means of delaying

payment because the only evidence that Plaintiffs had presented in support of that claim was Mr.

Setcavage’s expert report. (Id. at 18.). This Court determined that if admissible, Mr. Setcavage’s


                                                 1
Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 2 of 6 PAGEID #: 2408




expert report was sufficient evidence to raise a genuine issue of material fact on that particular bad

faith claim. In its reply, Defendant argued that this report was inadmissible since it was an ipse

dixit opinion. Because Plaintiffs did not have an opportunity to address the admissibility of their

expert’s report, this Court ordered both parties fully to brief the issue. Both parties submitted

supplemental briefing addressing the admissibility of Mr. Setcavage’s expert report. (ECF No. 79,

No. 80).

       On August 11, 2020, this Court founds that Mr. Setcavage’s expert testimony was

admissible in part and denies in part Defendant’s Motion for Summary Judgment as to Plaintiffs’

breach of the implied duty of good faith and fair dealing. (ECF No. 81).

       On September 17, 2020, Defendant Erie filed the instant Motion for Reconsideration or, in

the Alternative, Motion to Certify Interlocutory Appeal. (ECF No. 82).

                                   III.    LAW & ANALYSIS

                                    A. Motion to Reconsider

           Under Federal Rule of Civil Procedure 59(e), a court will reconsider its own prior

decision “if the moving party demonstrates: (1) a clear error of law; (2) newly discovered evidence

that was not previously available to the parties; or (3) an intervening change in controlling

law.” Owner-Operator Indep. Drivers Ass’n, Inc. v. Arctic Express, Inc., 288 F.Supp.2d 895, 900

(S.D. Ohio 2003). Courts may also alter or amend a judgment when necessary “to prevent manifest

injustice.” GenCorp., Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999).

Reconsideration due to a finding of manifest injustice or a clear error of law requires “unique

circumstances,” such as complete failure to address an issue or claim. McWhorter v. ELSEA, Inc.,

2006 WL 3483964, at *2 (S.D. Ohio 2006) (citing Collison v. Int’l Chem. Workers Union, Local

217, 34 F.3d 233, 236 (4th Cir. 1994)). Even for motions to reconsider interlocutory orders, courts



                                                  2
Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 3 of 6 PAGEID #: 2409




respect the importance of “grant[ing] some measure of finality . . . and [of] discourag[ing] the

filing of endless motions for reconsideration” in applying the relevant criteria. Id. A motion

under Rule 59(e) may not be brought to relitigate issues previously considered by a court or to

present evidence that could have been raised earlier. See J.P. v. Taft, 2006 WL 689091, at *3 (S.D.

Ohio 2006).

       Here, Defendant Erie seeks reconsideration of this Court’s finding that the bad-faith claim

survived summary judgment. Specifically, Plaintiffs’ bad-faith claim alleges that Erie delayed the

resolution of Plaintiffs’ uninsured motorist (“UM”) claim by requesting documents that furthered

no legitimate interest of Erie’s. (ECF No. 82). Erie posits that, as a matter of law, no “delay” in

resolving the UM claim could have occurred. Before a UM payment can be delayed, Defendant

argues, the insured must have the legal authority to resolve the claim, and the insurer must have a

legal duty to pay. Thus, Defendant seeks reconsideration because Plaintiffs had no legal right to

accept payment, and Erie had no legal obligation to pay, until after the probate court approved the

settlement on May 15, 2019, nearly one year after Erie tendered its policy limits.

       While Defendant does not explicitly provide the legal standard on which it moves the Court

to reconsider, the strongest basis is a clear error of law because no newly discovered evidence is

presented and there is no assertion of an intervening change in controlling law. (ECF No. 82). This

Court finds that it did not err in its analysis on Defendant’s previous Motion for Summary

Judgment.

       First, this Court already ruled on whether a reasonable jury could find that Erie’s delayed

requests for documents were motivated by bad faith. (ECF No. 81 at 12–13). Erie contends that

the UM payment cannot be considered delayed because its legal obligation did not arise until the

workers’ compensation lienholder—Cook’s employer—was given “prior notice and a reasonable



                                                3
Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 4 of 6 PAGEID #: 2410




opportunity to assert its subrogation rights.” (ECF No. 82). But this Court already evaluated

whether the bad-faith allegations raised a genuine issue of material fact, and Erie supplies no

additional basis justifying reconsideration.

       Second, Erie states that payment was not delayed because it was waiting on whether other

UM coverage existed, which, if so, would obviate Erie’s duty to pay. (ECF No. 82 at 5). Again,

this Court already determined that an insurer’s unnecessary and delayed requests for

documentation can support an allegation of bad faith.

       Third and finally, Defendant states that a settlement could not have been reached without

the probate court’s approval. (ECF No. 82) (citing R.C. 2125.02(C)). The statutory requirement

for a wrongful death suit requires that parties acquire a probate court’s consent before a wrongful

death action is settled. Boyd v. Cleveland Clinic Found, 314 F.R.D. 222, 223 (2016). But Plaintiffs

have not pled that Defendant Erie engaged in any wrongful or neglectful act that proximately

caused Mr. Cook’s death. Rather, Plaintiffs’ allege a contractual claim.

       Defendant offers no change in law or new evidence that would alter this ruling. Manifest

injustice also would not result from allowing the remaining question of bad faith to go to the jury.

                          B. Motion to Certify Interlocutory Appeal

       Generally, interlocutory appeals are disfavored; therefore, it is a legal instrument reserved

for “exceptional circumstances.” Sinclair v. Schriber, 834 F.2d 103, 105 (6th Cir. 1987). Section

1292(b) provides a three-part test for such appeals: (1) a controlling issue of law; (2) substantial

grounds for difference of opinion; and (3) that an immediate appeal may materially advance the

ultimate termination of litigation. Alexander v. Provident Life and Acc. Ins. Co., 663 F.Supp.2d

627, 639 (2009).




                                                 4
Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 5 of 6 PAGEID #: 2411




       Review under this provision is to be granted “only in exceptional cases.” W. Tenn. Chapter

of Assoc. Builders & Contractors, Inc. v. City of Memphis (In re City of Memphis), 293 F.3d 345,

350 (6th Cir. 2002). As the Sixth Circuit has observed, the legislative history of § 1292(b) makes

it “quite apparent” that the statute should be “sparingly applied” and is “not intended to open the

floodgates to a vast number of appeals from interlocutory orders in ordinary litigation.” Cardwell

v. Chesapeake & Ohio Ry. Co., 504 F.2d 444, 446 (6th Cir. 1974).

       Here, Defendant contends that: (1) the point at which its duty to pay arose is a controlling

question of law; (2) the answer to that question is well established and, if this Court disagrees, then

a substantial difference of opinion would exist; and (3) an answer to that question would materially

advance the termination of this litigation.

       That the question is not a controlling question is fatal to Erie’s effort to file an interlocutory

appeal. A question is only a controlling question of law where it is a “pure” question of law—in

other words, it should not require a close review of the record to decide it. DRFP, LLC v.

Republica Bolivariana de Venezuela, 945 F. Supp. 2d 890, 919 (S.D. Ohio 2013) (denying leave

to take interlocutory appeal because “any review of the Court’s analysis in these areas would be

highly fact intensive and would likely require consideration of how the Court weighed other factors

within its overall balancing analysis”).

       In this case, the duty to pay is disputed and is a quintessential fact question appropriate for

a jury’s resolution. The first element is not satisfied, which means that Erie’s claim does not rise

to the level of exceptional circumstances to which interlocutory appeals are limited.

                                        IV.     CONCLUSION

       For the reasons above, Plaintiff’s motion, whether construed as a Motion to Reconsider or

a Motion to Certify Interlocutory Appeal, is DENIED. (ECF No. 82).



                                                   5
Case: 2:18-cv-00282-ALM-EPD Doc #: 103 Filed: 03/19/21 Page: 6 of 6 PAGEID #: 2412




      IT IS SO ORDERED.



                                                                    __________
                                            ALGENON L. MARBLEY
                                            UNITED STATES DISTRICT JUDGE
DATED: March 19, 2021




                                        6
